Citation Nr: 0716811	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  01-00 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic disability 
manifested by joint stiffness.

2.  Entitlement to service connection for chronic right knee 
disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a psychosis, depression, 
and/or post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for a personality 
disorder. 

5.  Entitlement to nonservice-connected disability pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
December 1992.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a Board hearing at the RO in June 2004.  These 
matters were remanded in January 2005 for further 
development.  

The issue of entitlement to nonservice-connected pension 
benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on his part.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  The most probative evidence indicates that the veteran 
does not currently have any objective signs of chronic 
disability manifested by joint stiffness.

3.  The veteran's right knee signs and symptoms have been 
attributed to the known clinical diagnosis of patella femoral 
syndrome.

4.  Patella femoral syndrome of the right knee was not 
manifested during the veteran's active duty service and is 
otherwise not related to such service.

4.  The veteran did not engage in combat with the enemy, and 
his non-combat stressors have not been verified.  

5.  The most probative evidence of record indicates that the 
veteran does not currently have PTSD.

6.  Any acquired psychiatric disability, to include 
depression, schizophrenia, and dysthymia, was not manifested 
during service or many years thereafter, nor is any acquired 
psychiatric disability otherwise causally related to service.

7.  The veteran has a personality disorder.


CONCLUSIONS OF LAW

1.  Chronic disability manifested by joint stiffness was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).

2.  Chronic disability manifested by right knee pain was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. 3.33, 3.317 (2006).

3.  An acquired psychiatric disorder, to include PTSD, 
depression, schizophrenia, and dysthymia, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).

4.  The veteran's personality disorder is not a disability 
for VA compensation purposes.  38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's appeal stems from an 
April 2000 rating decision which denied service connection.  
In June 2001, July 2002, August 2002, October 2002, and 
December 2003, VCAA letters were issued to the veteran.  
Subsequent to the January 2005 Remand, another VCAA letter 
was issued to the veteran in January 2005.  Collectively, the 
VCAA letters notified the veteran of what information and 
evidence is needed to substantiate his claims of service 
connection, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims of 
service connection.  Id.; but see VA O.G.C. Prec. Op. No. 1-
2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the veteran in June 2001, July 2002, 
August 2002, October 2002, and December 2003 were not given 
prior to the first AOJ adjudication of the claim, the notices 
were provided prior to initial certification of the veteran's 
claims to the Board.  Additionally, this matter was remanded 
in January 2005, and thereafter, the RO issued another VCAA 
letter to the veteran in January 2005.  The contents of these 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the issues of service 
connection would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
         
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the veteran, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
veteran multiple VCAA letters which advised him of the 
evidence necessary to support his service connection claims.  
Since the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
majority of the service medical records are unavailable for 
review, although copies of an October 1992 in-service 
clinical record and December 1992 Report of Medical History 
have been associated with the claims folder.  The Board also 
notes that the veteran's service personnel records are of 
record, as are his post-service VA and private treatment 
records.  Due, however, to the missing service medical 
records, the Board recognizes its heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  There is otherwise no 
indication of relevant, outstanding records which would 
support the veteran's claims of service connection.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded VA examinations pertaining to 
the issues being decided on appeal.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
are thorough and contain sufficient information to decide the 
service connection issues on appeal.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Thus, the Board finds that further 
examinations are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
service connection issues on appeal.

I.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and psychoses, are presumed to have been incurred 
in service if manifested to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A.  Joint stiffness & right knee

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

Initially, the Board notes that in October 1994, the veteran 
submitted a claim of entitlement to service connection, in 
pertinent part, for joint stiffness.  The RO denied 
entitlement to service connection for joint stiffness in a 
March 1995 rating determination on the basis that VA 
treatment records on file were devoid of any complaints of, 
diagnosis of, or treatment for stiff joints.  Such rating 
determination became final in March 1996, however, in June 
1999 the veteran submitted a claim to reopen claiming that 
his joint stiffness was due to an undiagnosed illness from 
his service in Southwest Asia during the Persian Gulf War.  
In January 2005, the Board determined that new and material 
evidence had been received to reopen the claim, and thus a 
decision on the merits follows.  The veteran has also claimed 
right knee pain due to undiagnosed illness.  

As noted hereinabove, although his DD Form 214 does confirm 
that the veteran served in Southwest Asia during the Persian 
Gulf war, his service medical records are unavailable for 
review.  Despite such records being unavailable, a Report of 
Medical History completed by the veteran in December 1992 for 
separation purposes is on file.  With regard to 'swollen or 
painful joints' he checked the 'Don't Know' box, and with 
regard to 'trick or locked knee' he checked the 'No' box.  

An August 1994 VA physical and mental examination reflects 
complaints of occasional mild back pain following injury in 
December 1993, when he was struck by a car door while 
intoxicated.  The examination report does not contain any 
objective findings related to the joints.  He had full range 
of motion of the spine.

In October 1998, the veteran underwent a VA psychiatric 
evaluation and complained of joint pain in his arms, but 
there were no specific findings.

A June 1999 VA inpatient psychiatric evaluation report 
reflects an Axis III diagnosis of chronic pain in joints, 
however, the report contains no further information.

A September 1999 VA outpatient treatment record reflects that 
the veteran requested medication refills, and the examiner 
noted diagnoses of schizophrenia, depression, and 
degenerative joint disease, but no specific findings as to 
any such diagnoses.

VA psychiatric evaluation reports dated in May and November 
2000 reflect an Axis III diagnosis of polyarthritis, however, 
the report contains no further information.

A December 2000 VA outpatient treatment record reflects 
complaints of intermittent knee pain, right worse than left.  
A physical examination was negative but for crepitus in the 
right knee.

A February 2001 VA outpatient treatment record reflects 
complaints of multiple joint pain, and the veteran's report 
that capsaicin cream works better than menthol ointment for 
his joint pain relief.  There were no physical findings, but 
the assessment was arthralgia.  Another February 2001 report 
reflects complaints of knee pain but no specific findings.

In March 2003, the veteran underwent a VA examination.  He 
claimed joint pain, stiffness due to undiagnosed illness.  It 
was also noted that he had some complaint previously with his 
right knee.  On musculoskeletal examination, he was 
questioned about his joints.  He did not localize 
difficulties, except he reported some problems with his right 
knee.  He has some degree of aching.  The knee was not 
swollen, and was not tender, and had no crepitation that was 
remarkable.  The left knee had minimal crepitation.  There 
was no tenderness bilaterally.  Range of motion was 0 to 140 
degrees.  Knees were stable to stress, medial, lateral, 
posterior, and anterior.  He could do frequent knee bends and 
did under observation with no pain on limitation.  He could 
stand on tiptoes and heels.  Balance was good, and there was 
no excess fatigue.  There was no tenderness of the low back.  
Poor motion was observed.  On neurological examination, 
cranial nerves were intact.  Deep tendon reflexes were 
normal.  There was no sensory deficit, and balance was good.  
Gait and stance was normal.  The examiner noted a past 
history of drug abuse, and psychiatric and behavioral 
problems.  The examiner opined that his symptoms of fatigue 
are more likely due to dyssomnia.  The examiner diagnosed 
dyssomnia; past history of substance abuse, normal 
examination; patellofemoral symptoms, right knee.  The 
examiner noted no undiagnosed illness found in relation to 
Gulf War.  X-rays of the knees were normal.

A May 2003 VA outpatient treatment record reflects the 
veteran's complaint that he has chronic pain "all over since 
the Desert Storm."  When asked to classify in the order of 
intensity, he states that it is primarily his knees, left 
worse than right.  He denied any fracture or fall injury, and 
that his knees are worse with prolonged ambulation.  He 
reported generalized pain, but nothing specific, which he 
described as myalgia/stiffness.

A July 2003 VA outpatient treatment record reflects a 
notation of degenerative joint disease/chronic pain "all 
joints" but specifically the left knee.  

In February 2005, the veteran underwent a VA joints 
examination.  He gave a history of problems with his knees 
and left wrist, but denied any problems with other joints.  
The veteran complained that his left knee was more 
symptomatic than the right.  He reported that the joints 
crack and pop with motion.  He reported that the knees get 
stiff, particularly when he is bending and squatting and 
rising from that position, or if he sits for a while and then 
gets up and moves about.  He denied any specific weakness.  
He reported some mild pain in the joints.  He denied any 
locking or giving way.  He has not fallen down or had the 
joints totally immobile.  He denied any significant flare-up 
except that his joint discomfort can be aggravated into pain 
by walking more than about 15 or 20 minutes.  Examination of 
the knees was completely normal, but there was minimal 
crepitus through the range of motion of both knees, at the 
final 10 degrees of flexion and initial 10 degrees of 
extension.  It is greater on the left than it is on the 
right.  Examination of the left wrist was normal.  The 
examiner diagnosed patellofemoral syndrome of the knees with 
residuals, and normal left wrist.  The examiner stated that 
patients with pain that have essentially normal physical 
findings are often given the diagnosis of joint strain, or in 
the case of the knees, patella femoral syndrome, which is 
consistent with his presentation.  The examiner noted that 
there was no mention of problems with the joints before 1994 
to indicate that he had problems while on active duty.  In 
the absence of documentation and his service medical records, 
the examiner could not state whether the problems he has now 
are related to his active duty or not without resort to 
unfounded speculation.

As noted, the veteran has claimed joint stiffness, and has 
also claimed knee pain due to undiagnosed illness.  In order 
to establish service connection for his claimed disability 
due to an undiagnosed illness, the legal criteria provide, in 
pertinent part, that the illness or symptoms not be 
attributable to any known clinical diagnosis by history, 
physical examination, and/or laboratory tests.  38 C.F.R. 
§ 3.317.  Due to the diagnosis of patella femoral syndrome of 
the knees, service connection for right or left knee pain due 
to an undiagnosed condition is not warranted.  

With regard to his general claim of joint stiffness, for 
joints other than the knees, despite reviewing the VA 
outpatient treatment records in detail, the records do not 
contain any specific objective findings of any diagnoses or 
illnesses pertaining to the joints.  The records generally 
reflect speculative assessments of polyarthritis, arthralgia, 
and degenerative joint disease, but there are no objective 
findings to support any such assessments.  In other words, 
there is no definitive medical diagnosis of chronic 
disability supported by clinical and/or special test 
findings.  The veteran has repeatedly voiced complaints of 
joint stiffness, but has provided minimal clarification as to 
the specific joints involved, other than the knees.  
Specifically, on VA examination in March 2003, he was 
questioned regarding his joint pain complained but did not 
localize difficulties, except for the knee.  In May 2003, the 
veteran complained of chronic pain allover, but when asked to 
classify, his specific complaints were only related to the 
knees.  On VA examination in July 2003, he specifically 
denied any problems with the joints, other than the knees and 
the left wrist.  Thus, the objective medial evidence does not 
reflect any chronic disability manifested by any signs or 
symptoms pertaining to the joints, other than subjective 
complaints of generalized joint pain.  While acknowledging 
that the veteran did voice complaints pertaining to the left 
wrist at the most recent VA examination, on physical 
examination, the left wrist was completely normal.  Thus, as 
there are no objective findings pertaining to the left wrist 
disability, such cannot constitute an illness under the 
regulations.  In conclusion, entitlement to service 
connection for joint stiffness due to undiagnosed illness is 
not warranted.  

The Board has also considered the veteran's claims of right 
knee disability and joint stiffness under a direct theory of 
entitlement.  The Board acknowledges that the veteran's 
service medical records are unavailable for review, however, 
do note that a Report of Medical History did not reflect any 
findings pertaining to the knees or other joints.  The 
veteran checked the 'Don't Know' box with regard to joint 
pain, but the examiner did not note any findings as a result 
of such subjective report.  In any event, the veteran does 
not claim that he sustained any knee injury during service, 
nor does he claim that he incurred any joint injury during 
service.  As detailed hereinabove, VA outpatient treatment 
records specifically reflect that the veteran has denied 
incurring any knee injury during service.  The crux of the 
veteran's argument is that joint stiffness and his knee 
problems developed as a result of his service in the Persian 
Gulf, however, as already determined service connection under 
an undiagnosed illness theory of entitlement is not 
warranted.  The evidence does not support a finding that any 
joint stiffness, or bilateral knee disability, is 
etiologically related to service, thus entitlement under a 
direct theory of entitlement is also not warranted.



B.  Acquired psychiatric disorder

The evidence of record reflects that the veteran has claimed 
entitlement to service connection for an acquired psychiatric 
disorder, to include a psychosis, depression, and/or PTSD.

In a January 2001 statement from the veteran, he claimed 
schizophrenia and depression due to service.  In an October 
2002 statement from the veteran he claimed that he had mild 
schizophrenia which was worsened by service.  He also claimed 
exploding bombs containing some biological warfare weapon 
contributed to his schizophrenia.  In a March 2003 statement, 
the veteran indicated that he was claiming entitlement to 
service connection for schizophrenia, personality disorder, 
and depression.  He also claimed entitlement to service 
connection for PTSD.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

In addition to the criteria set forth above, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
incurrence of the claimed in-service stressor.  Every 
reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The veteran's DD Form 214 reflects that he was an 
electrical/mechanical equipment repairman.  No combat 
decorations were listed on the DD Form 214. 

Even though the veteran served during the Persian Gulf War, 
there is no evidence in the record that he served in combat. 
 As noted, he did not receive a combat award.   Moreover, it 
is not otherwise shown that the veteran engaged in combat.  
As it is not shown the veteran engaged in combat, his 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events. 
 Because the record does not persuasively show participation 
in combat, the claimed stressors must be corroborated.  His 
alleged service stressors must be established by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory 
requirement for "credible supporting evidence" means that 
"the veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor." 
 Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

In support of his claim for PTSD, the veteran claimed that on 
December 15, 1990, while stationed on the USS Tarawa in the 
Hong Kong Harbor, he went on a special operations mission, 
and he and another "seal" were chased by a mob of angry 
civilians and upon reaching the ship, the civilians began to 
fire and shoot grenades at them.  The veteran fired three 
grenades at the pier and people began to run, and he also 
fired his M-16 at the people.  

A United States Armed Services Center for Research of Unit 
Records (now known as U.S. Army and Joint Services Records 
Research Center) request from the Defense Personnel Records 
Image Retrieval System reflects that a review was conducted 
of the command history for the USS Tarawa for the year 1990.  
The history reveals that the USS Tarawa deployed to the 
Arabian Gulf in support of Operation Desert Shield on 
December 1, 1990.  Enroute to the Arabian Gulf, the USS 
Tarawa made a brief port call in Pearl Harbor, Hawaii during 
the period December 8-10, 1990.  The USS Tarawa conducted 
amphibious landing exercises and moored in the Subic Bay 
Naval Station, Republic of the Philippines on December 27, 
1990, and concluded the year import for a short upkeep 
period.  The history does not document that USS Tarawa was in 
Hong Kong Harbor.  The CURR request also noted that the 
veteran's stressor request was too vague, and they needed a 
better date, location, description on the incident, units 
involved, and numbers and full names of casualties.  

In response to a request from the RO for more information, in 
January 2006 the veteran detailed a previous claimed stressor 
in which he was on the phone with "a loved one" at the 
auxiliary port in Al Khobar, Saudi Arabia, on January 2, 
1991.  The General quarters alarm went off on shore and the 
veteran claimed he was prepared to die and the phone went 
dead.  He went inside a trench, begged for a weapon, and 
began shooting at the light and there was an explosion.  He 
and other soldiers ran towards a bus through a purple mist, 
and they made it to the ship.  The veteran did not provide 
any further detail regarding the claimed Hong Kong Harbor 
stressor.  In light of the Defense Personnel Records Image 
Retrieval System report, it does not appear that the USS 
Tarawa could have been at the port in Al Khobar, Saudi Arabia 
on January 2, 1991, as the history provided reflects that the 
ship was at the Subic Bay Naval Station, Republic of the 
Philippines through December 31, 1990.  It does not appear 
possible that the ship could have left the Republic of the 
Philippines on January 1, 1990, and arrived at Al Khobar the 
next day.  Thus, neither of the veteran's claimed stressors 
have been verified by other credible supporting evidence, and 
the veteran has not provided any further information to allow 
for further corroboration.

Moreover, the Board has reviewed the entirety of the 
veteran's VA inpatient and outpatient treatment records which 
reflect other psychiatric diagnoses, but do not reflect a 
diagnosis of PTSD.  The veteran underwent a VA examination in 
February 2005, and after reviewing the medical records, 
obtaining a medical history, noting the claimed Hong Kong 
stressor, and conducting a mental status examination, the 
examiner opined that the veteran did not meet the DSM-IV 
criteria for PTSD.  Specifically, the examiner noted that the 
veteran reported that he witnessed and experienced traumatic 
events including actual or threatened death or serious injury 
to himself and others, but he does not report experiencing 
nightmares, flashbacks, or intrusive thoughts.  The examiner 
also noted that the veteran does not avoid thinking about the 
event or avoid things that remind him of his military 
service, and has no trouble recalling what happened.  The 
examiner noted that he does not socialize much, is not close 
to others, has a sleep disturbance, is irritable, 
hypervigilant, and easily startled.  The examiner, however, 
diagnosed polysubstance abuse in full remission, and 
personality disorder not otherwise specified.

In conclusion, there is no evidence that the veteran engaged 
in combat and the only evidence of in-service stressors are 
contained in the veteran's uncorroborated statements.  Thus, 
there is no probative evidence that the claimed in-service 
stressors actually occurred.  Notwithstanding this, VA 
treatment records and the VA examination report does not 
reflect a diagnosis of PTSD.  As a diagnosis of PTSD is 
required, entitlement to service connection for PTSD is not 
established.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).  
Consequently, absent probative supporting evidence, essential 
elements for a grant of service connection for PTSD are not 
established.  

Depression, schizophrenia, and dysthymia

The Board has also considered whether the veteran's diagnosed 
depression, schizophrenia, and dysthymia are related to 
service.  

As noted, the entirety of the veteran's service medical 
records are not available, but a December 1992 Report of 
Medical History reflects that the veteran checked the 'Yes' 
box with regard to 'depression or excessive worry.'  In light 
of such report the examiner stated the following:  Was 
temporarily depressed regarding job.  The examination report 
does not reflect any other information, and as noted, a 
Report of Medical Examination is not on file.  

Post-service VA treatment records on file reflect that the 
veteran initially sought treatment for alcohol dependence in 
August 1994.  Treatment records reflect that he initially 
sought treatment for psychiatric disability in May 1999.  He 
was admitted to the psychiatric unit on May 19, 1999, with a 
diagnosis of major depression.  The veteran reported being 
under a lot of stress and depressed.  He had recently been in 
jail.  Subsequent treatment records dated in June 1999, 
reflect diagnoses of polysubstance abuse and dysthymia.  In 
April 2000, the veteran was admitted for presumed 
schizophrenia.  The admitting diagnosis was schizophrenia, 
unspecified type; rule out organic psychosis; and, marijuana 
abuse.  Subsequent treatment records reflect varying 
diagnoses of schizophrenia, depression, dysthymia, and 
personality disorder.  

Despite such diagnoses, there is no evidence to support a 
claim that his schizophrenia, depression and dysthymia are 
etiologically related to service.  While acknowledging that a 
separation examination notes that the veteran was temporarily 
depressed regarding his job, it appears that such depression 
was acute and transitory and resolved without residual 
disability.  Such conclusion is based on the service 
examiner's characterization of 'temporary' depression, and 
further supported by the fact that he did not seek post-
service treatment for depression until May 1999, over 6 years 
after separation from service; therefore, there is no 
continuity of symptomatology.  As the Court has pointed out, 
the lack of continuity of treatment may bear in a merits 
determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  

The veteran underwent a VA examination to assess the etiology 
of his claimed acquired psychiatric disability, however, upon 
review of the medical records and mental status examination 
of the veteran, a diagnosis of personality disorder was 
rendered.  Thus, the VA examiner's assessment was that the 
veteran did not have an acquired psychiatric disability.  

In any event, the treatment records which do reflect varying 
diagnoses of depression, schizophrenia, and dysthymia, do not 
relate such disorders to service.  There is otherwise no 
medical evidence to suggest that his depression, 
schizophrenia, and dysthymia are due to service, or any 
incident therein.  

C.  Personality disorder

As noted, on examination in February 2005, the examiner 
diagnosed a personality disorder, however, no other 
psychiatric diagnosis was rendered.  38 C.F.R. § 3.303(c).  
Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, service 
connection for a personality disorder is denied as a matter 
of law.


ORDER

Entitlement to service connection for chronic disability 
manifested by joint stiffness is not warranted.  Entitlement 
to service connection for chronic disability manifested by 
right knee pain is not warranted.  Entitlement to service 
connection for psychiatric disability, to include PTSD, 
schizophrenia, depression, and dysthymia, is not warranted.  
Entitlement to service connection for a personality disorder 
is not warranted.  To this extent, the appeal is denied.


REMAND

The Board has carefully reviewed the veteran's claim of 
entitlement to nonservice-connected pension benefits, but 
finds that the record is not sufficiently developed to ensure 
an informed decision.  The medical records reflect that the 
veteran has been sporadically employed, and has been fired or 
quit due to an inability to get along with supervisors and 
co-workers.  It is unclear whether the veteran is currently 
employed, and the veteran has not undergone an adequate 
comprehensive VA medical examination to ascertain the 
severity of his disabilities or his capacity for employment.

Moreover, it does not appear that the veteran's disabilities 
have been rated and a determination made as to the effect on 
employment.  Earlier rating decisions suggest that there was 
no medical evidence of certain disorders.  However, there is 
now some current objective evidence of record reflecting 
several apparent disorders, such as patella femoral syndrome, 
peptic ulcer disease, psychiatric disorders, and migraine 
headaches.  Appropriate development and adjudicative action 
to rate such disorders and to determine if the veteran is 
permanently and totally disabled for pension purposes is now 
appropriate. 



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Request that the veteran complete a 
Financial Status Report and Employment 
History listing all monthly income, 
monthly expenses, assets and debts.  Once 
obtained, all documentation should be 
associated with the claims folder.

2.  Schedule the veteran for appropriate 
VA examinations to determine the nature 
and severity of all disorders claimed in 
conjunction with his claim for 
nonservice-connected pension benefits, to 
include: (1) orthopedic disorders (2) 
peptic ulcer disease; (3) migraine 
headaches; (4) psychiatric; and, (5) any 
other identified disabilities.  The 
claims file must be furnished to the 
examiners in conjunction with the 
examinations.  All appropriate diagnostic 
testing deemed necessary to render 
clinically supported diagnoses should be 
administered or any other specialized 
examinations deemed necessary must be 
performed.

The pertinent examiners must describe the 
impact of the veteran's disabilities on 
his industrial adaptability.  The 
pertinent examiners must give a full 
description of any limitation of activity 
imposed by each of the veteran's 
disabilities and express opinions as to 
the degree of interference with the 
veteran's ability to obtain and maintain 
gainful employment caused by the 
disability identified on examination.  
Each examiner should render an opinion as 
to what effect the disabilities found 
have on the veteran's ability to work, 
and state whether his disabling 
conditions are susceptible to improvement 
through appropriate treatment.  In 
particular, the effect of pain on 
employability should be discussed.  The 
factors upon which the opinions are based 
must be set forth.

3.  The RO should then review the 
expanded record and determine if 
entitlement to a permanent and total 
rating for nonservice-connected pension 
benefit purposes is warranted.  The 
veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


